The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Current Status of Claims
Prosecution on the merits of this application is reopened on claims 24-47 are considered unpatentable for the reasons indicated below: see rejection below.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure. It should be respectfully noted that the abstract of the instant application is identical to the abstract of US Patent 10,405,126. However, abstract should reflect the specifics of the currently claimed invention and should be replaced considering the following requirements as presented below. 
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.

Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 24-47 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10,405,126 in view of US Patent Publication 2016/0104495 A1 to Peters et al.
	 Current application 16/557,798
Conflicting patent 10,405,126
Claim 24. A device comprising:
memory configured to store a plurality of representations of a soundfteld, each representation of the soundfteld comprising a different set of ambisonic coefficients representative of the same soundfteld at concurrent periods of time; and a processor, coupled to the memory, the processor configured to perform audio playback based on a field of view and on a particular representation of the soundfteld from the plurality of representations.



Claim 25.    The device of claim 24, wherein the field of view is based
on a gaze angle.



Claim 26.    The device of claim 25, further comprising a camera configured to capture images that include the gaze angle.




Claim 27.    The device of claim 26, wherein the processor is coupled to
the camera, and wherein the processor is configured to determine the gaze angle and track a steering angle based on the gaze angle.
a steering angle. 


Claim 29.    The device of claim 28, wherein the processor is configured 
to: track the steering angle provided by one or more angles associated with a gaze angle; and select, based on the steering angle, the particular representation of the soundfteld from the plurality of representations.

Claim 30.    The device of claim 28, further comprising a display configured to represent an image sequence at a viewing angle that is based on the steering angle.



Claim 31.    The device of claim 28, wherein one or more of the plurality of the representations of the soundfteld stored to the memory include, at least one high-resolution region and at least one lower-resolution region, and wherein the particular representation selected based on the steering angle provides a greater spatial precision with respect to the at least one high-resolution region and a lesser spatial precision with respect to the lower-resolution region.






Claim 32 (Previously presented):    The device of claim 28, wherein the device is configured to select the steering angle of the device as the device transitions from a downward gaze to a straight gaze, where the straight gaze is associated with an ambisonic representation that has greater spatial precision in a horizontal region than a 

Claim 33 The device of claim 28, wherein the device is configured to select the steering angle of the device as the device transitions from a straight gaze to an upward gaze, where the upward gaze is associated with an ambisonic representation that has greater spatial precision in a vertical region than a horizontal region associated with the straight gaze.
Claim 34.    The device of claim 24, further comprising one or more
loudspeakers coupled to the processor, the one or more loudspeakers configured to reproduce the soundfteld based on the particular representation of the soundfteld selected from the plurality of representations



 Claim 35.    The device of claim 24, further comprising a network interface, coupled to the memory, configured to communicate exchange messages to an external device associated with the plurality of representations of the soundfteld.

Claim 36.    The device of claim 35, further comprising an antenna, coupled to the network interface, configured to receive wireless signals including data packets, audio packets, video packets, or transport protocol data associated with the plurality of representations of the soundfteld.

Claim 37.    The device of claim 24, wherein the plurality of representations of the soundfteld stored to the memory device comprises one or more of higher order ambisonic representations of the soundfteld, mixed order ambisonic representations of the soundfteld, and a combination of mixed order representations of the soundfteld with higher order ambisonic representations of the soundfteld.

Claim 38.    The device of claim 24, wherein the device comprises one of a virtual reality headset, a mixed reality headset or an augmented reality headset.

Claim 39.    The device of claim 24, further comprising one or more
microphone arrays configured to capture the soundfteld.


Claim 40.    A method comprising:
storing, to a memory, a plurality of representations of a soundfteld, wherein each representation of the soundfteld comprises a different set of ambisonic coefficients representative of the same soundfteld at concurrent periods of time; and performing an audio playback that is customized based on a field of view and on a particular representation of the soundfteld from the plurality of representations.






Claim 41.    The method of claim 40, wherein the field of view is based
on a gaze angle.


Claim 42.    The method of claim 40, wherein the field of view is based
on a steering angle.


Claim 43.    The method of claim 42, further comprising: tracking, by a processor in communication with the memory, the steering angle provided by one or more angles associated with a gaze angle; and selecting, by the processor and based on the steering angle, a particular representation of the soundfteld from the plurality of representations.


image sequence at a viewing angle that is based on the steering angle.



Claim 45.    A non-transitory computer-readable storage medium encoded with instructions that, when executed, cause a processor of a device to:
store, to the non-transitory computer-readable storage medium, a plurality of representations of a soundfield, each representation of the soundfield comprising a different set of ambisonic coefficients representative of the same soundfield perform audio playback based on a field of view and on a particular representation of the soundfield from the plurality of representations.









claim 46.    The non-transitory computer-readable storage medium of claim 45, encoded with instructions that, when executed, cause the 



Claim 47  The device of claim 24, wherein the different set of ambisonic coefficients each have different precisions in different spatial locations, and wherein the processor is configured to select the particular representation of the soundfield form the plurality of representations in which the corresponding one of the different set of ambisonic coefficients have the highest precision in the 
a memory device configured to store a plurality of representations of a soundfield, each respective representation of the soundfield comprising a different set of ambisonic coefficients representative of the soundfield; and a processor, coupled to the memory device, the processor configured to: track a steering angle provided by one or more angles associated with a positioning of the device; and select, based on the steering angle, a particular representation of the soundfield from the plurality of representations stored to the memory device. 
3. The device of claim 1, further comprising a camera configured to capture images that include a gaze angle associated with a user wearing the device. 

    4. The device of claim 3, wherein the processor, coupled to the camera, is configured to determine the gaze angle associated with the user, and track the steering angle based on the gaze angle. 

    


3. The device of claim 1, further comprising a camera configured to capture images that include a gaze angle associated with a user wearing the device. 
a display configured to represent an image sequence at a viewing angle that is based on the steering angle. 

15. The method of claim 14, further comprising: determining, by the processor, the gaze angle associated with the user; and tracking, by the processor, the steering angle based on the gaze angle.



5. The device of claim 1, further comprising a display configured to represent an image sequence at a viewing angle that is based on the steering angle. 


 5. The device of claim 1, further comprising a display configured to represent an image sequence at a viewing angle that is based on the steering angle. 
10. The device of claim 1, wherein one or more of the plurality of the representations of the soundfield stored to the memory device include, respectively, at least one high-resolution region and at least one lower-resolution region, and wherein the particular representation selected based on the steering angle provides a greater spatial precision with respect to the at least one high-resolution region and a lesser spatial precision with respect to the lower-resolution region. . 

1.  A device comprising: a memory 
device configured to store a plurality of 
representations of a soundfield, each respective representation of the 
soundfield comprising a different set of ambisonic coefficients representative 
of the soundfield;  and a processor, coupled to the memory device, the 
provided by one or more angles 
associated with a positioning of the device;  and select, based on the steering angle, a particular representation of the soundfield from the plurality of  representations stored to the memory device. 
 
. 
 

   
 

2. The device of claim 1, further comprising one or more loudspeakers coupled to the processor, the one or more loudspeakers configured to reproduce the soundfield based on the particular representation of the soundfield selected from the plurality of representations stored to the memory device. 


7. The device of claim 6, further comprising an antenna, coupled to the network interface, configured to receive wireless signals including data packets, audio packets, video packets, or transport protocol data associated with the plurality of representations of the soundfield. 

    







    9. The device of claim 1, wherein the plurality of representations of the soundfield stored to the memory device comprises one or more of higher order ambisonic representations of the soundfield, mixed order ambisonic representations of the soundfield, or a combination of mixed order representations of the soundfield with
higher order ambisonic representations of the soundfield. 

11. The device of claim 1, wherein the device comprises one of a virtual reality headset, a mixed reality headset or an augmented reality headset. 


8. The device of claim 1, further comprising one or more microphone arrays configured to capture the soundfield. 


    12. A method comprising: storing, to a memory, a plurality of representations of a soundfield, wherein each respective a different set of ambisonic coefficients representative of the soundfield; tracking, by a processor in communication with the memory, a steering angle provided by one or more angles associated with a positioning of a device that includes the memory and the processor; and selecting, by the processor and based on the steering angle, a particular representation of the soundfield from the plurality of representations of the soundfield that are stored to the memory. 

  14. The method of claim 12, further comprising capturing, by a camera, a gaze angle associated with a user wearing the device. 
 16. The method of claim 12, further comprising representing, by a display, an image sequence at a viewing angle that is based on the steering angle. 
 
 15. The method of claim 14, further comprising: determining, by the processor, the gaze angle associated with the user; and tracking, by the processor, the steering angle based on the gaze angle. 

5. The device of claim 1, further comprising a display configured to represent an image sequence at a viewing angle that is based on the steering angle. 





13. The method of claim 12, further comprising reproducing, by one or more loudspeakers coupled to the processor, the soundfield based on the particular representation of the soundfield selected from the plurality of representations that are stored to the memory. 
 23. A non-transitory computer-readable storage medium encoded with instructions that, when executed, store, to the non-transitory computer-readable storage medium, a plurality of representations of a soundfield, each respective representation of the soundfield comprising a different set of ambisonic coefficients representative of the soundfield; track a steering angle provided by one or more angles associated with a positioning of the device; and select, based on the steering angle, a particular representation of the soundfield from the plurality of representations of the soundfield that are stored to the non-transitory computer-readable storage medium.
    
a display configured to represent an image sequence at a viewing angle that is based on the steering angle. 

10.  The device of claim 1, wherein one or more of the plurality of the 
representations of the soundfield stored to the memory device include, 
respectively, at least one high-resolution region and at least one 
lower-resolution region, and wherein the particular representation selected 
based on the steering angle provides a greater spatial precision with respect 
to the at least one high-resolution region and a lesser spatial precision 






	The US Patent 10,405,126 fails to perform audio playback based on a field of view.  Peters et al. teach the processor configured to perform audio playback based on a field of view (FOV) and on a particular representation of the soundfield from the plurality of representations (See Figs, 2, 21; abstract; paragraphs [0157, 0161, 0162, 0170, 0178, 0186, 0194, 0200]) of Peters et al. 
        Therefore, it would be obvious for the person skilled in the art at the moment the invention was filed to use processor performing audio playback as discussed by Peters et al. in order to ensure spatial alignment of the acoustic elements to the visual component in a mixed audio/video reproduction scenario based on field of view parameter of a screen (See Peters et a. paragraphs [0008, 0050]).

Claim 47 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10,405,126 in view of US Patent Publication 2016/0104495 A1 to Peters et al and  Mouhssine et al(US 20100305952). 
	As to claim 47, Peters et al as modified fail to point out different set of ambisonic coefficients have the highest precision in the spatial locations that most closely aligns with the field of view.  
	Mouhssine et al disclose different set of ambisonic coefficients(parameters) have the highest precision in the spatial locations that most closely aligns with the field of view(see Figs. 1-2; [0042]).   It would be obvious for a person skilled in the art at the moment the invention was filed to  have modified Peters et al.  as modify with the teaching of Mouhssine et al, so as to improve the audio quality(see [0023]). 




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 24, 40 and  45 are rejected under 35 U.S.C. 103 as being unpatentable over Peters et al. (US Patent Publication 2016/0104495 A1) in view Sen et al(US 20150271621).
           In regard of claim 24, Peters et al. disclose a device comprising: a device(20 or 24) configured to store a plurality of representations of a soundfield, each representation of the soundfield comprising a different set of ambisonic coefficients representative of the soundfield (See at least Figure 2 and abstract; paragraphs [0003, 0043-0045, 0054, 0058, 220, 221]); each representation of the soundfield comprising a different set of ambisonic coefficients(Anm(k), n=0, 1, 2, 3, 4;  or x, y, z HOA coefficient or foreground or background HOA)(see Figs. 2-3; abstract; [0051, 0054, 0070, 0072, 0082, 0216, 0217])   representative of the same soundfield  at concurrent periods of time (e.g. frame)(see Fig. 3; [0068, 0070, 0080, 0082, 0083, 0086, 0093, 0095]); a processor, coupled to the memory, 
	Peters et al do not  expressly point out a device is a memory.   Sen et al teach a memory configured to store a plurality of representations of a soundfield(see Fig. 2; [0028] and claim 19).  It would be obvious for a person skilled in the art at the moment the invention was filed to have modified Peters et al with the teaching of Sen et al, since Peters et al and Sen et al both have an audio encoding/decoding device(20 or 24) for storing a store a plurality of representations of a soundfield(see Fig. 2) and a memory is a well known storage for saving data. 
	In regard of claim 40, Peters et al. as modified disclose a method comprising: storing, to a memory, a plurality of representations of a soundfield, wherein each representation of the soundfield comprises a different set of 
	In regard of claim 45, Peters et al.  as modified  disclose a non-transitory computer-readable storage medium encoded with instructions that, when executed, cause a processor of a device to: store, to the non-transitory computer-readable storage medium, a plurality of representations of a soundfield, each representation of the soundfield comprising a different set of ambisonic coefficients representative of the soundfield; and perform audio playback based on a field of view and on a particular representation of the soundfield from the plurality of representations (See rejection of claim 24 provided above). 

Claims 25-26, 34-39 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Peters et al, Sen et al  in view of Vennstrom et al. (US Patent Publication 2015/0055808 A1).
	In regard of claim 25, Peters et al do not show the device wherein the field of view is based on a gaze angle.

	Therefore, it would be obvious for a person skilled in the art at the moment the invention was filed to base FOV on a gaze angle as Vennstrom et al. suggests with the device of Peters et al.  as modify in order to enhance the ability of a user to interact with virtual reality characters.
	In regard of claim 26, Peters et al.  as modified further disclose the device of claim 25, further comprising a camera configured to capture images that include the gaze angle (See at least paragraphs [0106, 0130, 0137] of Vennstrom et al. discussing a camera). 
	 
	 
	In regard of claim 34, Peters et al as modified further disclose the device of claim 24, further comprising one or more loudspeakers coupled to the processor, the one or more loudspeakers configured to reproduce the soundfield based on the particular representation of the soundfield selected from the plurality of representations (See Figures 2 or 20C of Peters et al. illustrating loudspeakers, [0063, 0152]). 
claim 35, Peters et al. and Vennstrom et al. further disclose the device of claim 24, further comprising a network interface, coupled to the memory, configured to communicate exchange messages to an external device associated with the plurality of representations of the soundfield (See at least Figures 2 or 20C of Peters et al. illustrating communication of external device like loudspeaker or 14 as discussed in paragraphs [0065-0066, 0152]). 
	In regard of claim 36, Peters et al.  as modified further disclose the device of claim 35, further comprising an antenna, coupled to the network interface, configured to receive wireless signals including data packets, audio packets, video packets, or transport protocol data associated with the plurality of representations of the soundfield (See at least Figure 3 of Peters et al. and paragraph [0059] discussing network interface (21), wireless handset in [0223], wireless communication in [0206])]. 
	In regard of claim 37, Peters et al.  as modified further disclose the device of claim 24, wherein the plurality of representations of the soundfield stored to the memory device comprises one or more of higher order ambisonic representations of the soundfield, mixed order ambisonic representations of the soundfield, and a combination of mixed order representations of the soundfield with higher order ambisonic representations of the soundfield (See abstract; 
	In regard of claim 38, Peters et al as modified further disclose the device of claim 24, wherein the device comprises a virtual reality headset (See at least paragraph [0127] of Vennstrom et al).   It would be obvious for a person skilled in the art at the moment the invention was filed to  have modified Peters et al.  as modify with the teaching of Vennstrom et al,  so a user's hands was free to type while she/he talked. 
	In regard of claim 39, Peters et al as modified further disclose the device of claim 24, further comprising one or more microphone arrays configured to capture the soundfield (see Fig. 2 and [0204, 0205]). 
	In regard of claim 41, Peters et al as modified further disclose the method of claim 40, wherein the field of view is based on a gaze angle (See rejection of claim 25 provided above). 
	
Claims 28, 30, 42, 44 and 46  are rejected under 35 U.S.C. 103 as being unpatentable over Peters et al, Sen et al,  Vennstrom et al and  Han(US 20170132480). 
As to claims 28, 30, 42, 44 and 46,  Peters et al as modified fail to disclosed displaying an image sequence at a viewing angle that is based on the steering angle.  
	Han teaches a device comprising a processor(170)  for determining a steering angle(see Figs. 4, 6;  abstract; [0080, 0177]) and displaying an image sequence at a viewing angle that is based on the steering angle(see Figs. 6, 8-11, 15;  [0266, 0267-0273]).      It would be obvious for a person skilled in the art at the moment the invention was filed to  have modified Peters et al.  as modify with the teaching of Han,  so to provide display information as a user would like to view. 

Claim 47 is rejected under 35 U.S.C. 103 as being unpatentable over Peters et al, Sen et al,  Vennstrom et al and  Mouhssine et al(US 20100305952). 
	As to claim 47, Peters et al as modified fail to point out different set of ambisonic coefficients have the highest precision in the spatial locations that most closely aligns with the field of view.  
	Mouhssine et al disclose different set of ambisonic coefficients(parameters) have the highest precision in the spatial locations that most closely aligns with the field of view(see Figs. 1-2; [0042]).   It would be obvious for a person skilled in the . 
	 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 C.F.R 1.111 to consider these references fully when responding to this action.
Examiner’s Note: Examiner has cited particular columns, line numbers, and figures in the references as applied to the claims above for the convenience of the Applicant. Although the specified citations are representative of the teaching of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. 
U.S. Patent Publication 2013/0259312 A1 to Lyons et al. 

Allowable Subject Matter
  Claims 27, 29, 31-33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all 

Contact Information
Any inquiry concerning this communication or earlier communications from          the examiner should be directed to Olga V. Merkoulova whose telephone number         is ((571)270-7796.  The examiner can normally be reached on Mon-Fri.           
from 7:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-8796.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/OLGA V MERKOULOVA/Primary Examiner, Art Unit 2692                                                                                                                                                                                                        

/LUNYI LAO/Supervisory Patent Examiner, Art Unit 2692